IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                              SEPTEMBER 2016 TERM


                                   _____________                    FILED
                                                               November 30, 2016
                                    No. 16-1040                      released at 3:00 p.m.
                                   _____________	                  RORY L. PERRY, II CLERK
                                                                 SUPREME COURT OF APPEALS
                                                                      OF WEST VIRGINIA




                            WILLIAM DOUGLAS WITTEN,

                                    Petitioner,



                                         V.


                                JOSHUA BUTCHER,

                                   Respondent.


  ____________________________________________________________________

       Appeal from the Special Court Convened Under W. Va. Code § 3-7-3

                               AFFIRMED
  ____________________________________________________________________

                            Submitted: November 21, 2016

                              Filed: November 30, 2016


Harvey D. Peyton	                                   Michael B. Hissam
Thomas H. Peyton	                                   Ryan McCune Donovan
Peyton Law Firm	                                    J. Zak Ritchie
Nitro, West Virginia	                               Bailey & Glasser, LLP
Attorneys for Petitioner	                           Charleston, West Virginia
                                                    Attorneys for Respondent


JUSTICE DAVIS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT




              1.     The provision in W. Va. Code § 3-7-3 (1963) (Rep. Vol. 2013),

requiring oral argument to be held in an appeal of a contested election, is invalid because it

is in conflict with the oral argument criteria of Rule 18 of the West Virginia Rules of

Appellate Procedure.



              2.     “Failure of all the voters of a precinct, in a primary election, through the

common error of themselves and the election officials, to sign the poll book, will not justify

the rejection of the votes of the precinct, in the absence of fraud, if such voters appear to

have been otherwise qualified.” Syllabus point 3, Funkhouser v. Landfried, 124 W. Va. 654,

22 S.E.2d 353 (1942).



              3.     “In the absence of fraud or misconduct preventing a free expression of

the will of the voters, failure of commissioners of election and poll clerks to take and

subscribe the oaths in strict compliance with [the law], will not vitiate an election conducted

by such officers.” Syllabus, State ex rel. Revercomb v. Sizemore, 124 W. Va. 700, 22 S.E.2d
296 (1942).




                                               i
              4.     The voters of this State cannot be disenfranchised or criminally

penalized because of errors by polling officials in demarcating “No Electioneering” zones

at polling places.




                                           ii
Davis, Justice:

              This appeal was brought by the Honorable Judge William Douglas Witten

(“Judge Witten”) from a decision of a three-member Special Court that denied him relief in

his contest of the May 10, 2016, nonpartisan election for the Office of Judge of the Seventh

Judicial Circuit, Logan County, Division 1. In this appeal, Judge Witten argues that the

Special Court should have declared him the winner of the election because of voting

irregularities in Lane Precinct 4, Bulwark Precinct 1, and Sharples Precinct 31. After a

careful review of the briefs and record submitted on appeal, we affirm.



                                               I.


                        FACTUAL AND PROCEDURAL HISTORY


              The respondent in this proceeding, Joshua Butcher (“Mr. Butcher”), defeated

incumbent Judge Witten for the open judicial seat in Division 1 of the Circuit Court of Logan

County in the May 10, 2016, nonpartisan election. Judge Witten requested a recount of the

ballots. On May 26, 2016, after a recount by the County Commission of Logan County,

sitting as a board of canvassers,1 Mr. Butcher was declared the winner by a margin of 59

votes.2 This result was certified to the Secretary of State.




              1
                  See W. Va. Code § 3-6-9 (2009) (Repl. Vol. 2013).

              2
                  Mr. Butcher received 4,604 votes, and Judge Witten received 4,545 votes.


                                               1

              Judge Witten thereafter timely filed a “Notice of Election Contest” on June 6,

2016, with the Honorable Earl Ray Tomblin,3 Governor of the State of West Virginia,

pursuant to the provisions of W. Va. Code § 3-7-3 (1963) (Repl. Vol. 2013).4 The notice of

contest of election was served on Mr. Butcher. In the notice, Judge Witten requested that a

Special Court be convened, pursuant to W. Va. Code § 3-7-3, to determine all matters he

challenged in the election and that he be declared the winner. As required by statute, Judge

Witten designated John Counts as his choice to serve as a member of the Special Court.

Booth Goodwin was designated by Mr. Butcher as his selection as a member of the Special

Court. The Governor appointed James S. Arnold as the third member of the Special Court.



              Accordingly, on August 23, 2016, the Special Court convened at the

courthouse in Logan County to hold a hearing. The hearing was substantively confined to

challenges to voting at Lane Precinct 4, Bulwark Precinct 1, and Sharples Precinct 31. The

record indicates that, during the hearing, seventeen witnesses testified, and exhibits,

stipulations, and evidentiary depositions were introduced. At the conclusion of the hearing,

two members of the Special Court found that “the evidence of the errors by election officials

in the Bulwark, Sharples and Lane precincts did not rise to the level of demonstrating that



              3
                  Judge Witten designated the notice as a petition.
              4
              It appears that Judge Witten twice amended the notice. The initial notice
contained challenges to at least three precincts that later were dropped.

                                                2

their actions amounted to misconduct affecting the result of the election or rendering it

unfair.” The third member of the Special Court, John Counts (“Mr. Counts”), concurred with

the majority as to the findings involving the Bulwark and Sharples precincts. However, Mr.

Counts dissented from the findings regarding the Lane Precinct. Mr. Counts believed that

all of the votes in that precinct should be disregarded, which would result in Judge Witten

being declared the winner of the election. The decision of the Special Court was certified

to the Governor as required by statute on October 17, 2016. This appeal by Judge Witten was

thereafter filed.



                                               II.


                                 STANDARD OF REVIEW


               The standard of review on appeal of an election contest proceeding was

articulated by this Court in Syllabus point 6 of Brooks v. Crum, 158 W. Va. 882, 216 S.E.2d
220 (1975):

                       While the appellate court may examine the record in the
               review of election contests in order to reach an independent
               conclusion, it merely determines whether the conclusions of law
               are warranted by the findings of fact, and it will not, as a general
               rule, disturb findings of fact on conflicting evidence unless such
               findings are manifestly wrong or against the weight of the
               evidence.




                                                3

See also Syl. pt. 1, Tillis v. Wright, 217 W. Va. 722, 619 S.E.2d 235 (2005). Additionally,

this Court reviews the lower tribunal’s rulings on matters of law de novo. State ex rel.

Bowling v. Greenbrier Cty. Comm’n, 212 W. Va. 647, 650, 575 S.E.2d 257, 260 (2002).



                                              III.


                                        DISCUSSION


               Initially, we observe that, in contested election cases, we must “remain ever

mindful of the paramount principle that election laws are to be construed in favor of

enfranchisement, not disenfranchisement.” Bowling, 212 W. Va. at 649, 575 S.E.2d at 259.

See also State ex rel. Sowards v. Cty. Comm’n of Lincoln Cty., 196 W. Va. 739, 750, 474
S.E.2d 919, 930 (1996) (“[A] mere violation of W. Va. Code, 7-14-15(a), is insufficient to

set aside an election and, in effect, disenfranchise the voters of a county. The sanctity of the

ballot, which is the keystone of our democracy, must be preserved.”); Syl. pt. 2, Pridemore

v. Fox, 134 W. Va. 456, 59 S.E.2d 899 (1950) (“In the absence of a showing of fraud or

misconduct on the part of election officers, preventing a free expression of the will of the

voters, and affecting the result of the municipal election, irregularities in the conduct thereof

by such officers, not shown to have affected its result, will not vitiate such election.”). This

Court held in Syllabus point 2 of Maynard v. Hammond, 139 W. Va. 230, 79 S.E.2d 295

(1953), that

                      [i]rregularities in the conduct of an election, even though
               they constitute a violation of the election laws, not shown to

                                               4

              have affected its result, will not vitiate an election in the absence
              of a showing of fraud or misconduct preventing the free
              expression of the will of the voters.



              In the instant proceeding, Judge Witten has alleged voting irregularities in three

Logan County precincts: Bulwark, Sharples, and Lane. We will review the allegations of

irregularities regarding each precinct separately.



              However, before we analyze the substantive issues in this appeal we must first

address an issue that impacts the scope of our authority to resolve election contest appeals

under W. Va. Code § 3-7-3. In this proceeding the parties waived oral argument before this

Court. However, W. Va. Code § 3-7-3 requires oral argument as follows:

              [T]he special court shall file with the clerk of the supreme court
              of appeals all papers, documents, testimony, evidence, and
              records, or certified copies thereof, which were before it at the
              hearing resulting in the final decision from which the petitioner
              appeals, together with a copy in writing of its final decision;
              and, after argument by counsel, the court shall decide the matter
              in controversy, both as to the law and the evidence, as may seem
              to it to be just and right.

(Emphasis added). The statute’s apparent mandatory requirement that oral argument be held

in an appeal of a contested election is in direct conflict with Rule 18 of our Rules of

Appellate Procedure. Specifically, Rule 18(a) provides as follows:

              (a) Criteria for oral argument – Oral argument is unnecessary
              when:
              (1) all of the parties have waived oral argument; or

                                               5

                (2) the appeal is frivolous; or
                (3) the dispositive issue or issues have been authoritatively
                decided; or
                (4) the facts and legal arguments are adequately presented in the
                briefs and record on appeal, and the decisional process would
                not be significantly aided by oral argument.

See also W. Va. R. App. P. 19 & 20 (discussing oral argument procedures for cases under

these rules).



                It is clear that, under Rule 18(a), oral argument in an appeal to this Court is

discretionary; however, through W. Va. Code § 3-7-3, the Legislature has required this Court

to hold oral argument in election appeals. The Legislature does not have the authority to

impose such a requirement. We have made clear on numerous occasions that this Court has

the exclusive constitutional “power to promulgate rules for all cases and proceedings, civil

and criminal, for all of the courts of the state relating to writs, warrants, process, practice and

procedure, which shall have the force and effect of law.” W. Va. Const. art. VIII, § 3. See

also Syl. pt. 6, State Farm Fire & Cas. Co. v. Prinz, 231 W. Va. 96, 743 S.E.2d 907 (2013)

(“Because it addresses evidentiary matters that are reserved to and regulated by this Court

pursuant to the Rule-Making Clause, Article VIII, § 3 of the West Virginia Constitution,

West Virginia Code § 57-3-1 (1937), commonly referred to as the Dead Man’s Statute, is

invalid, as it conflicts with the paramount authority of the West Virginia Rules of

Evidence.”); Syl. pt. 3, Louk v. Cormier, 218 W. Va. 81, 622 S.E.2d 788 (2005) (“The

provisions contained in W. Va. Code § 55-7B-6d (2001) (Supp. 2004) were enacted in

                                                6

violation of the Separation of Powers Clause, Article V, § 1 of the West Virginia

Constitution, insofar as the statute addresses procedural litigation matters that are regulated

exclusively by this Court pursuant to the Rule-Making Clause, Article VIII, § 3 of the West

Virginia Constitution.     Consequently, W. Va. Code § 55-7B-6d, in its entirety, is

unconstitutional and unenforceable.”); Syl. pt. 6, Mayhorn v. Logan Med. Found., 193
W. Va. 42, 454 S.E.2d 87 (1994) (“Rule 702 of the West Virginia Rules of Evidence is the

paramount authority for determining whether or not an expert is qualified to give an opinion.

Therefore, to the extent that Gilman v. Choi, 185 W. Va. 177, 406 S.E.2d 200 (1990)

indicates that the legislature may by statute determine when an expert is qualified to state an

opinion, it is overruled.”).



              In view of our constitutional Rule-Making authority, we now hold that the

provision in W. Va. Code § 3-7-3, requiring oral argument to be held in an appeal of a

contested election, is invalid because it is in conflict with the oral argument criteria of Rule

18 of the West Virginia Rules of Appellate Procedure. As previously mentioned, based upon

the application of Rule 18(a)(1), the parties waived oral argument.



                                    A. Bulwark Precinct

              The first issue we address involves ten voters at the Bulwark Precinct who did

not sign the poll book for identification purposes. All parties agree that ten voters failed to


                                               7

sign the poll book. The dispute involved with this issue is the impact this failure should have

on all the votes cast at the Bulwark Precinct. Judge Witten contends that, because of this

irregularity all of the votes cast in the Bulwark Precinct “must be rejected.”5 The Special

Court unanimously concluded that this irregularity, did not warrant disturbing the votes cast

in the Bulwark Precinct. We agree with the Special Court.



              We begin by observing that W. Va. Code § 3-1-34(a) (2016) (Supp. 2016)

requires voters to sign the poll book.6 This statute provides in relevant part:

              If that person is found to be duly registered as a voter at that
              precinct, he or she shall sign his or her name in the designated
              location provided at the precinct. If that person is physically or
              otherwise unable to sign his or her name, his or her mark shall
              be affixed by one of the poll clerks in the presence of the other
              and the name of the poll clerk affixing the voter’s mark shall be
              indicated immediately under the affixation. No ballot may be
              given to the person until he or she signs his or her name on the
              designated location or his or her signature is affixed thereon.

The statute clearly and unambiguously requires voters to sign the poll book prior to being

given a ballot. It is well settled that “[w]here the language of a statute is plain and

unambiguous, there is no basis for application of rules of statutory construction; but courts




              5
              The record indicates that Judge Witten received 171 votes from the Bulwark
Precinct, and Mr. Butcher received 203 votes.
              6
              This statute was amended in 2016. However, the amendment did not affect the
relevant language in W. Va. Code § 3-1-34(a) (2008) (Repl. Vol. 2013).

                                              8

must apply the statute according to the legislative intent plainly expressed therein.” Syl. pt.

1, Dunlap v. State Comp. Dir., 149 W. Va. 266, 140 S.E.2d 448 (1965).



              Both the Special Court and Mr. Butcher relied upon two of our cases

addressing the issue of voters failing to sign voting documents: Funkhouser v. Landfried, 124
W. Va. 654, 22 S.E.2d 353 (1942), and State ex rel. Heavener v. Perry, 155 W. Va. 353, 184
S.E.2d 136 (1971).



              In Funkhouser, the petitioner was a losing candidate in the primary election for

the Republican nomination for the United States Senate. The petitioner filed a petition for

a writ of mandamus in this Court to compel the Board of Canvassers of Jackson County to

reject all the votes cast in Precinct 39, because none of the voters signed the poll book as

required by statute.7 This Court denied the requested writ based upon the following

reasoning:

              We conclude, therefore, that the failure of all the voters in
              precinct No. 39 in Jackson County to sign the poll book, in the
              absence of fraud or proof that the votes are otherwise illegally
              cast, is not sufficient ground for disregarding these votes. This
              conclusion must not be understood to imply that the statutory
              requirement that persons offering to vote shall sign the poll book
              is nullified or rendered futile. This signing is one of the means
              of identifying voters, perhaps the most important, and should be
              rigorously enforced by election officials. But, where the failure


              7
                  The evidence revealed that the voters’ names were signed by a poll clerk.

                                               9

              to sign the poll book resulted from an innocent and mutual
              mistake by both voters and the officials, and the voters were
              otherwise qualified, the ballots of such voters will not be held to
              be invalid for that reason alone.

Funkhouser, 124 W. Va. at 661-62, 22 S.E.2d at 357. The opinion went on to set out the

following principle of law in Syllabus point 3 of Funkhouser:

                      Failure of all the voters of a precinct, in a primary
              election, through the common error of themselves and the
              election officials, to sign the poll book, will not justify the
              rejection of the votes of the precinct, in the absence of fraud, if
              such voters appear to have been otherwise qualified.

124 W. Va. 654, 22 S.E.2d 353.



              The decision in Heavener involved the failure of absentee voters to sign a

declaration as required by law. The declaration was not provided to the absentee voters. The

challenged voting in Heavener concerned ballots voted at a special school board levy

election. The petitioners filed for a writ of mandamus to require the Board of Canvassers of

Monroe County to reject all the absentee votes. This Court denied the writ based upon the

following:

              Here the absentee ballots which under the applicable statute
              were subject to challenge, were not challenged, and there is no
              showing of fraud in connection with the preparation of the
              ballots or the carrier envelopes or the manner in which the
              ballots were voted by each voter. Also, there is no showing that
              any of the voters of the ballots was not a qualified voter or that
              any of them was in any manner disqualified or was not entitled
              to cast an absentee ballot in the election. There is likewise no


                                              10

             showing or even any intimation that the school board levy
             election was not a fair election.

                     It is manifest and it is not disputed that the absence of the
             required declaration from the carrier envelope was due to the
             failure of the Circuit Clerk to comply with that requirement of
             the statute and that the failure of the voter of each absentee
             ballot to sign the declaration as required by the statute was
             caused primarily by the mistake or failure of the Circuit Clerk to
             prepare the declaration and place it upon the carrier
             envelope. . . .

                    ....

                      The statute which required the signature of the voter to
             the declaration contained no express provision that the failure to
             comply with that requirement shall render a ballot void or direct
             that it shall not be counted. . . .

                    If the Legislature had intended to render void and prevent
             the count of an absentee voter’s ballot in the absence of the
             signed declaration required by the statute, the Legislature could
             and presumably would have made the signing of the declaration
             a condition precedent to the right to cast such ballot and would
             have provided that such ballot shall be void and not be
             counted[.]

Heavener, 155 W. Va. at 356-59, 184 S.E.2d at 138-40. This Court set out the following

general principle of law in Syllabus point 2 of Heavener:

                    The failure of a voter to perform an act prescribed by an
             election statute will not deprive him of the privilege of voting
             unless the statute plainly and clearly, by express provision or
             necessary implication, requires that result.

155 W. Va. 353, 184 S.E.2d 136.




                                              11

              Although the statutes reviewed in Funkhouser and Heavener are worded

differently than W. Va. Code § 3-1-34(a), the underlying policy considerations of both cases

inform our decision in resolving the signature irregularity in this case. Both Funkhouser and

Heavener stand for the proposition that the voters of this State will not be disenfranchised

merely upon a showing that they failed to comply with a signature requirement for voting.8



              In the instant proceeding, the Special Court found “that ten qualified voters

merely failed to sign the poll book as a result of their own and poll worker error.” The

Special Court also found that “the parties have stipulated that no evidence of poll worker

fraud or misconduct exists.” The record additionally shows that the Special Court was

apparently prepared to have all ten voters testify. However, as a result of two of the voters,

Amanda Dillon and Robert Leete, testifying that they voted but forgot to sign the poll book,

Judge Witten stipulated that the remaining eight voters would testify similarly–therefore, the

remaining eight voters did not have to testify.9 Thus the record reflects that the ten voters


              8
               Judge Witten cited, without any discussion, three cases that have no
application to this issue. See Brooks v. Crum, 158 W. Va. 882, 216 S.E.2d 220 (1975)
(involving improperly assisting voters to cast vote and voting after poll closed); Terry v.
Sencindiver, 153 W. Va. 651, 171 S.E.2d 480 (1969) (voting after poll closed); State ex rel.
Dotson v. VanMeter, 151 W. Va. 56, 150 S.E.2d 604 (1966) (addressing former version of
W. Va. Code § 3-6-7 requiring voiding ballots not signed by poll clerks; remedy removed
from statute in 2003).
              9
              Judge Witten has set out the following sentence in his brief: “Postelection
parol evidence is not an accepted method for voter identification.” Insofar as this statement
                                                                                (continued...)

                                             12

who failed to sign the poll book were qualified to vote and, in fact, voted. Judge Witten has

offered no evidence that voter fraud or intentional misconduct was involved with the failure

of the ten voters to sign the poll book.10 Although this Court recognizes the importance of


              9
                (...continued)
was not developed, we will not consider it. See Covington v. Smith, 213 W. Va. 309, 317 n.8,
582 S.E.2d 756, 764 n.8 (2003) (stating that casual mention of an issue in a brief is
insufficient to preserve the issue on appeal). We will note in passing that our cases have
recognized that a tribunal “sitting as an election contest court, may take evidence, consider
and make determination of matters extrinsic to the election returns.” Miller v. County
Comm’n of Boone Cty., 208 W. Va. 263, 268, 539 S.E.2d 770, 775 (2000). “Evidence of
fraud or misconduct extrinsic to the election returns . . . is properly cognizable in an election
contest proceeding.” Syl. pt. 7, Maynard v. Hammond, 139 W. Va. 230, 79 S.E.2d 295
(1953).
              10
              During the direct and cross-examination of voter Robert Leete, the following
was brought out:

[DIRECT EXAMINATION]

              [Counsel for Mr. Butcher]: That’s fine. That’s fine. It is. Was
              there anything going on on Election Day that could have caused
              you to potentially forget to sign the poll book when you were
              there at the precinct?

              [Witness]: Unless it would be my wife has emphysema and
              she’s confined to a scooter and oxygen and I spend a lot of time
              when we’re out making sure that she’s got room and room to
              maneuver and such as that, I might have been distracted by that.

              [Counsel for Mr. Butcher]: Thank you.

[CROSS-EXAMINATION]

              [Counsel for Judge Witten]: Actually, Mr. Leete, that’s probably
              what did happen, isn’t it? I mean, your wife signed the book.
                                                                                  (continued...)

                                               13

complying with the signature requirement imposed by W. Va. Code § 3-1-34(a), we are

equally mindful of the constitutional right of the voters of this State to cast their vote and

have their vote counted. See W. Va. Const. art. IV, § 1 (“The citizens of the state shall be

entitled to vote at all elections held within the counties in which they respectively reside.”).

We will not allow a technical error, without more, to override this constitutional right. Thus




              10
               (...continued)
              [Witness]: Yes.


              [Counsel for Judge Witten]: Right before you did. I mean, you

              were the 279th (sic) voter. Let me just see here. It’s L-e-e-t-e,

              isn’t it?


              [Witness]: Yes, sir.


              [Counsel for Judge Witten]: Stella is your wife?


              [Witness]: Right.


              [Counsel for Judge Witten]: So you were voter 379 and she was

              voter 380, and you were just tending to your wife, who’s ill with
              emphysema–

              [Witness]: Uh-huh

              [Counsel for Judge Witten]: –and moved on without getting
              signed?

              [Witness]: Yes, sir.


              [Counsel for Judge Witten]: But your wife signed?


              [Witness]: Right.


                                              14

we find no reason to disturb the Special Court’s ruling on the votes cast at the Bulwark

Precinct.



                                   B. Sharples Precinct

              The next issue raised by Judge Witten is that the poll workers at the Sharples

Precinct were not qualified to carry out their duties because of the absence of evidence that

they took the required statutory oath. Consequently, Judge Witten argues that this Court must

“reject the entirety of the results from this precinct.”11 We disagree.



              The requirement that poll workers take an oath before carrying out their duties

is set out under W. Va. Code § 3-1-30a(a) (1993) (Repl. Vol. 2013) as follows:

              Each commissioner of election and poll clerk, as defined in this
              article, before entering upon his or her duties, shall take orally
              and subscribe to the appropriate oath, as prescribed herein. Such
              oath may be taken before and administered by one of the
              election commissioners or poll clerks, who in turn may take the
              same before another election commissioner or poll clerk. For the
              purposes of this article, all election commissioners and poll
              clerks, having first been sworn, are authorized to administer
              oaths.

This statute is clear and unambiguous in its requirement that poll workers take an oath. See

Syl. pt. 5, State v. General Daniel Morgan Post No. 548, V.F.W., 144 W. Va. 137, 107 S.E.2d
11
               The record indicates that Judge Witten received 32 votes from the Sharples
Precinct, and Mr. Butcher received 61 votes.

                                             15

353 (1959) (“When a statute is clear and unambiguous and the legislative intent is plain, the

statute should not be interpreted by the courts, and in such case it is the duty of the courts not

to construe but to apply the statute.”). The Special Court unanimously found that the

evidence presented at the hearing established that the poll workers took their required oath

and signed an “oath sheet” that was supposed to be returned to the County Clerk’s office.

There was testimony by the County Clerk, John A. Turner, that the oath sheet was

misplaced, but that his investigation revealed that all poll workers took the required oath.

Judge Witten contends that, because the oath sheet could not be found, all of the votes in the

precinct should be set aside.



               In rejecting Judge Witten’s argument, the Special Court cited to the decision

in State ex rel. Revercomb v. Sizemore, 124 W. Va. 700, 22 S.E.2d 296 (1942), as support

for its decision. In Revercomb, the petitioner was the winning candidate in the primary

election for the Republican nomination for the United States Senate. The petitioner filed a

petition for a writ of mandamus in this Court to compel the board of canvassers of Clay

County to reinstate all the votes cast in seven precincts in that county. The votes in the seven

precincts were rejected because poll workers in the precincts did not properly take the oath

for election officers. This Court granted the requested writ based upon the following

reasoning:

               The votes cast in the seven questioned precincts were fairly and
               correctly counted and tabulated upon the recount and no fraud

                                               16

              or misconduct has been shown. To exclude such returns from
              the canvass of the vote cast in said election in Clay County
              would, in effect, disfranchise the voters in such precincts, solely
              because of the participation of election officers, some of whom
              were not properly sworn and others who did not properly
              subscribe to the oath taken . . . . We do not believe that an
              election should be vitiated by reason of the fact that election
              officers acted, under color of authority, without the required
              qualifications as to taking and subscribing the statutory oath,
              where no fraud or misconduct is imputed.

Revercomb, 124 W. Va. at 703, 22 S.E.2d at 298 (citations omitted). This Court went on to

set out the following general principle of law in the single Syllabus of Revercomb:

                     In the absence of fraud or misconduct preventing a free
              expression of the will of the voters, failure of commissioners of
              election and poll clerks to take and subscribe the oaths in strict
              compliance with [the law], will not vitiate an election conducted
              by such officers.[12]

124 W. Va. 700, 22 S.E.2d 296 (footnote added). See State ex rel. Watts v. Kelly, 140 W. Va.
177, 83 S.E.2d 465 (1954) (applying Revercomb).



              As pointed out in the brief of Mr. Butcher, the decision in Revercomb is

controlling in this case. Even if the record had shown that the poll workers failed to properly

take the required oath, Revercomb would not permit rejecting the ballots cast in the Sharples

Precinct merely because of this defect. However, we need not go that far, because the only

evidence on this issue proves that the poll workers did, in fact, take the required oath.



              12
                   The Syllabus point referred to a now-repealed statute.

                                               17

Therefore, we find no reason to disturb the Special Court’s ruling on the votes cast at the

Sharples Precinct.



                                      C. Lane Precinct

              The final issue raised by Judge Witten is that the wife of Mr. Butcher was

unlawfully campaigning in a restricted area at the Lane Precinct.13 Consequently, Judge

Witten argued before the Special Court that all of the votes cast in the Lane Precinct should

be rejected.14 We need not belabor this argument.15



              It is clear that W. Va. Code § 3-1-37(a) (1999) (Repl. Vol. 2013) prohibits

campaigning or electioneering within 300 feet of a polling place when the polls are open.16

This statute states the following:

              Except as otherwise provided in this section, no person, other
              than the election officers and voters going to the election room


              13
                 The record indicates that another person also was campaigning in the same
area, but for a nonjudicial office.
              14
                In his brief before this Court, Judge Witten appears to argue, as a remedy, that
the election should be voided, and a new election ordered.
              15
               The record indicates that Judge Witten received 194 votes from the Lane
Precinct, and Mr. Butcher received 274 votes.
              16
                 “Electioneering means anything which aids or promotes the success or defeat
of any candidate or ballot issue, such as displaying of signs, distribution of campaign
literature, cards or handbills, or the solicitation of voters for or against any candidate or
question on the ballot.” 153 W. Va. C.S.R. § 8-2 (1985).

                                              18

              to vote and returning therefrom, may be or remain within three
              hundred feet of the outside entrance to the building housing the
              polling place while the polls are open. This subsection does not
              apply to persons who reside or conduct business within such
              distance of the entrance to the building housing the polling
              place, while in the discharge of their legitimate business, or to
              persons whose business requires them to pass and repass within
              three hundred feet of such entrance.

W. Va. Code § 3-1-37(a). This statute is clear in setting out the conduct it prohibits. See Syl.

pt. 2, Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970) (“Where the language

of a statute is free from ambiguity, its plain meaning is to be accepted and applied without

resort to interpretation.”). The decision of the Special Court set out the following findings

on how polling workers carry out the intent of W. Va. Code § 3-1-37(a):

              To maintain the integrity of each polling place, election day
              workers are provided a precinct kit to set up each voting precinct
              in Logan County. The kit includes a 100-foot string which is
              intended to be extended three times from the door of the polling
              place. This measurement establishes the restricted “no
              electioneering” area from the polling place. Signs are to be
              erected by poll workers clearly marking the restricted area in
              which loitering and electioneering is proscribed. Both the
              training video and written manual produced by the West
              Virginia Secretary of State and used to train Logan County
              election workers instruct prospective poll workers on the
              measurement of the restricted area. In addition to the mandatory
              duty to properly establish the “no electioneering” zone, it is the
              further responsibility of election officials at the polling place to
              remove any unauthorized persons who may be present in the
              restricted area.


See 153 W. Va. C.S.R. § 8-3.3.2 (1985) (“The officers of election shall, prior to the opening

of the polls, measure from the outside door of the building housing the voting place along

                                              19

access walkways and/or roadways to determine the three hundred foot (300’) distance and

shall clearly mark the boundary of the restricted area in at least two (2) places.”).



              The Special Court found that the poll workers at the Lane Precinct erroneously

cordoned off an area of about 225 feet and designated it with signs as the “No

Electioneering” area. This was not in compliance with the 300 foot requirement of W. Va.

Code § 3-1-37(a). The evidence at the hearing established that Mr. Butcher’s wife engaged

in campaigning activity outside the area cordoned off as the “No Electioneering” area. In

fact, the parties stipulated that Mrs. Butcher “never crossed the marked ‘No electioneering’

boundary.” The parties also stipulated that there was “no evidence that any of the poll

workers at the [Lane] precinct were engaged in any kind of fraud or intentional misconduct.”

In view of this evidence, the majority of the Special Court held as follows:

              The majority of the special Court concludes that the Lane poll
              workers’ failure to correctly establish the appropriate size of the
              restricted area around the Lane precinct that resulted in
              electioneering activity within 300 feet of the Lane polling place
              was not misconduct which warrants vitiation of the election
              results at the Lane precinct. An act of electioneering within the
              restricted area near voting polls can be regulated by imposition
              of the criminal penalties contained in W. Va. Code § 3-9-6. The
              majority would not disenfranchise the voters who cast 468 votes
              in the Lane precinct when the electioneering at issue occurred
              outside of the boundaries of the incorrectly drawn, restricted
              area.




                                              20

              We agree with the majority of the Special Court. The position advocated by

Judge Witten, and the dissenting member of the Special Court, Mr. Counts, would require

that voters carry tape measures to voting places to make certain the “No Electioneering”

signs that they saw were in fact 300 feet away from the polling place.17 Mrs. Butcher did

nothing intentionally wrong when she stood behind the “No Electioneering” signs and

advocated enthusiastically for her spouse’s campaign. See Cullen v. Fliegner, 18 F.3d 96,

103 (2d Cir. 1994) (“In short, Appellee did not violate § 2031–a because the School District

did not provide the notice required by that statute. Holding otherwise would infringe upon

Appellee’s First Amendment (and statutory) right to electioneer 100 feet from the polling

place and make possible the selective enforcement of the prohibition on electioneering.”

(footnote omitted)). The blame in this situation rested exclusively with the poll workers who,

through the erroneous placement of the signs, told Mrs. Butcher and all other voters that it

was lawful to campaign immediately behind those signs. In the final analysis, and we so


              17
                Judge Witten and Mr. Counts, in his dissent, cite the decision in Ellis v.
Meeks, 957 S.W.2d 213 (Ky. 1997), as authority for invalidating the votes in the Lane
Precinct. The decision in Ellis is distinguishable because it did not involve polling workers
placing “No Electioneering” signs at the wrong distance. Judge Witten also cited, without
any discussion, three cases that have no application to the issue of electioneering near polls.
See Brooks v. Crum, 158 W. Va. 882, 216 S.E.2d 220 (1975) (involving improperly assisting
voters to cast vote and voting after poll closed); State ex rel. Patrick v. County Court of
Hancock Cty., 152 W. Va. 592, 165 S.E.2d 822 (1969) (addressing whether ballots signed
by correct poll clerks under former version of W. Va. Code § 3-6-7 that required voiding
ballots not signed by poll clerks; remedy removed from statute in 2003); State ex rel. Dotson
v. VanMeter, 151 W. Va. 56, 150 S.E.2d 604 (1966) (addressing former version of W. Va.
Code § 3-6-7 requiring voiding ballots not signed by poll clerks; remedy removed from
statute in 2003).

                                              21

hold, the voters of this State cannot be disenfranchised or criminally penalized because of

errors by polling officials in demarcating “No Electioneering” zones at polling places.



                                           IV.


                                     CONCLUSION


              In view of the foregoing, the decision of the Special Court dated October 17,

2016, denying relief to Judge Witten, is affirmed.



                                                                                 Affirmed.




                                            22